PER CURIAM.
It was error for the trial justice to refuse defendant’s seventh request to charge. It was, no doubt, the duty of plaintiff to demand from defendant her baggage within a reasonable time after her arrival. Besides, it was error to allow testimony concerning the value of the books bought by plaintiff, for her husband, *380out of money sent her by him for the purchase of such books." They certainly constitute no part of her baggage, and she had no right to recover in this action their value.
Judgment must be reversed and a new trial ordered, with costs to appellant to abide event.